           Case 1:21-cv-00131-JD Document 6 Filed 02/12/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE


 VERY REVEREND GEORGES F. de
 LAIRE, J.C.L.,

        Plaintiff,
                                                     CIVIL ACTION NO. 1:21-cv-00131-JD
 v.

 GARY MICHAEL VORIS, ANITA CAREY,
 ST. MICHAEL’S MEDIA a/k/a CHURCH
 MILITANT,

        Defendants.



                                 NOTICE OF APPEARANCE

       I, Suzanne M. Elovecky, hereby enter my appearance on behalf of the plaintiff in the
above-captioned matter.

                                             Respectfully submitted,

                                             /s/ Suzanne M. Elovecky
                                             Suzanne M. Elovecky, pro hac vice
                                             PARTRIDGE SNOW & HAHN, LLP
                                             30 Federal Street
                                             Boston, MA 02110
                                             (617) 292-7900
                                             selovecky@psh.com

Dated: February 12, 2021



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the NEF (NEF) and paper copies will
be sent to those indicated as non-registered participants on February 12, 2021.

                                                     /s/ Suzanne M. Elovecky
                                                     Suzanne M. Elovecky
